Interim Decision #1789

MATPER

or

ZAPPIA

In Visa Petition Proceedings
A-17100396
Decided by Board September 14,1967
A marriage contracted in South Carolina in 1960 between first cousins, residents
of Wisconsin, for the purpose of evading Use statutory prohibition against such

marriages in the State of Wisconsin to which they immediately returned to
live and in which such marriages are void and criminally incestuous, is not
a valid marriage for the purpose of conferring immediate relative status on
the beneficiary/wife.

Or BREAM" or Perrnonan :

Or BREAMS or SERVICE:

roseph P. Balistrieri, Esquire

R. A. Vielbaber

211 West Wisconsin Avenue

Appellate Trial Attorney

Milwaukee, Wisconsin 53203
(Oral argument)

(Oral argument)

The case comes forward on appeal from the order of the District
Director, Chicago District, dated April 12, 1967 denying the visa petition for the reason that the petitioner cannot confer immediate relative status on the beneficiary since he is not lawfully married to the
beneficiary under the laws of the State of their residence, Wisconsin.
The petitioner, a native born citizen, 37 years old, male, seeks immediate relative status on behalf of the beneficiary as his wife. The
beneficiary is a native and citizen of Italy, 24 years old. The parties
were married at Columbia, South Carolina on July 8, 1966. A prior
marriage of the petitioner was terminated by a judgment of divorce
granted by the Circuit Court, Milwaukee County, Wisconsin on
March 6, 1962.
A sworn statement was taken from the petitioner on December 20,
1966. In pertinent part the petitioner stated he knew he and the beneficiary were first cousins (their respective mothers being sisters) and
that they could not marry in Wisconsin. He consulted a lawyer to find
out whether they could get married somewhere else and his lawyer
ascertained that they could get married in South Carolina, Texas and
one other state. In a second sworn statement taken February 21, 1967
the petitioner testified that he and his wife left Milwaukee for South

439

Interim Decision #1789
Carolina for the purpose of marriage, arriving in South Carolina
on July 7, 1966 and returning July 8, 1966. He testified they had no
intention of taking up residence in South Carolina and went to South
Carolina solely to marry because South Carolina would recognize a
marriage between first cousins and also there was a twenty-four hour
waiting period.

A sworn statement from the petitioner's mother, Mary Zuppia,
taken December 15, 1966, confirms that the petitioner's mother and
the beneficiary's mother are sisters and that the petitioner and the
beneficiary are first cousins.
The notice of denial contains an attachment of even date setting out
the statutory basis for the conclusion that the parties have contracted
a marriage that is prohibited by Wisconsin State statutes and are,
therefore, not legally married in the State of Wisconsin. These Wisconsin statutes are as follows:
Chapter 245.03(1). No marriage shall be contracted while either of the parties
has a husband or wife living, nor between persons who are nearer of kin than
second cousins excepting that marriage may be contracted between first cousins
where the female has attained the age of fifty-five.
Chapter 245.04(a). . . . if any person residing and intending to continue to
reside in this state who is disabled or prohibited from contracting marriage
under the laws of this state goes to another state or country and there contracts a marriage prohibited or declared void under the laws of this state, such
marriage shall be void for all purposes in this state with the same effect as
though it had been entered into in this state.
Chapter 944.08 defines the crime of incest: whoever marries or has nonmarital
sexual intercourse with a person be knows is a blood relative and such relative
is in fact related in a degree within which the marriage of the parties is prohibited by law of this state may be imprisoned not more than ten years.

Counsel has filed a brief. He alleges that Chapter 245.03(1) of the
Wiscon,sin statutes does not prohibit marriages between first cousins.

The parties herein at the time of the marriage in July 1966 were 36
and 23 years old, respectively. Section 245.03(1) of the Wisconsin
statutes is an absolute prohibition against marriage of those who are
nearer of kin than second cousins except that marriage may be contracted between first cousins where the female has attained the age of
55 years. This exception where the female has attained the age of 55
years was motivated by the fact that the probability of child bearing
at such advanced age was remote. The point is not material since the
parties were married at a much earlier age. Furthermore, such a marriage comprises the crime of incest in the State of Wisconsin.
The principal cases relied upon by counsel are Lyannes v. Lyames,
177 N.W. 683,171 Wis. 381 (1920), and In re Estate of Campbell, 51
N.W. 709, 260 Wis. 625 (1952). Upon close examination, the cases
do not appear to stand for the precedent counsel has alleged. The
440

Interim Decision #1789

Lyannee case involved a marriage which had been celebrated in another
state without compliance with the antenuptial physical examination
required in the State of Wisconsin and without a marriage license, and
non-compliance with those requirements, was held not to affect the
validity of the marriage within the provision of the predecessor marriage statute. However, the court did say that the predecessor statute
insofar as it related to marriages solemnized without the State of Wisconsin, rendered null and void such pretended marriages only so far
as the parties thereto were disabled or prohibited from entering into a
marriage under any circumstances under the law of Wisconsin; in
other words, such section makes null and void only such marriages as
are prohibited by the predecessor statute, which likewise prohibited
marriages between persons who were nearer of kin than second cousins.

The case also held that a void marriage, strictly speaking, is one where
the relationship between the parties is necessarily incestuous (such as
the one in the present case).
The Campbell case followed the general rule that marriages valid
where celebrated are valid everywhere, except those contrary to the
law of nature and those which the law has declared invalid upon the
ground of publics policy. The marriage herein is prohibited by the law

of Wisconsin as being against the law of nature and is punishable as
incestuous. It is not one, as in cases cited by counsel, where there has
been some procedural or other unimportant omission such as failure
to have an antenuptial physical examination or a marriage license,
or consent of the parents, or failure to have the required number of
witnesses. First cousins marrying in another state and returning to
Wisconsin to reside are subject to the incest provisions of criminal
law. 19 Op. Wise. Atty. Gen. 306 (1930) . Such marriages were null
and void. 5 Op. Atty Gen. 227 (1916).
We do nut think it signifleant that no judicial action has been taken

to declare the marriage void or incestuous. The burden of establishing
eligibility for the benefit conferred by the immigration laws upon the
basis of a, valid relationship is upon. the petitioner. Thus, we have not
recognized Mexican "mail order" marriages, sham marriages to United
States citizens contracted solely to obtain quota exemption 1, and marriages entered into during the existence of a prior marriage which are
considered void despite the absence of any judicial decree. Matter of
Hirabayaahi, 10 I. & N. Dec. 722, may be distinguished on the ground
that there was evidence in the case that there was no intent to evade
the prohibition of the Illinois law prohibiting marriages between first
cousins; and in addition, cohabitation between first cousins was no
Matter, of

S I. & N. Dee. 217.

441

Interim, Decision *1789
longer considered a crime under Illinois statutes.' In the present case
the evidence established that the primary intent of the parties in having the marriage celebrated in the State of South Carolina was to
knowingly evade the provisions of the Wisconsin statutes. Such marriages are regarded as incestuous and are characterized as void.
In v iew of the evidence establishing that the parties were aware of
the prohibition of Wisconsin law against the marriage of first cousins
and with full knowledge of that prohibition, had the marriage celebrated in South Carolina solely for the purpose of evading the laws
of the State of Wisconsin to which they immediately returned, it must
be concluded that the petitioner has not borne the burden of establishing eligibility for immediate preference status on. behalf of the beneficiary as his legal wife.
In view of the recent birth of a citizen child to the couple, it is suggested that should petitioner be able to secure a judgment under the
provisions of section 247.04 of the Wisconsin statutes, as amended,
affirming the validity of the marriage, he may submit such judgment
together with a motion to reopen.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
2 In Matter of T—, 8 L & N. Dec. 529, a change in the law of the State of Pennsylvania made marriages within prohibited degrees of consanguinity or affinity
voidable, rather than void.

442

